DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent No. 6,225,574).
As to Claim 1, Chang discloses a method for estimating load weights for an implement of a work vehicle, the method comprising: 
Controlling, with one or more computing devices (#44, #48), movement of a boom of the work vehicle such that the boom is moved across a range of angular positions, the implement being coupled to the boom; 
Receiving, with the one or more computing devices (#44), load-related data associated with a load weight for the implement as the boom is moved across the range of angular positions (Column 7, Lines 25-40); 
Receiving, with the one or more computing devices (#48), operator-initiated control commands associated with controlling an operation of at least one component of the work vehicle as the boom is moved across the range of angular positions (Column 11, Lines 7-15); 
Identifying, with the one or more computing devices, an operational period occurring as the boom is moved across the range of angular positions during which a variation in the operator-initialed control commands exceeds a variation threshold, the one or more 
Calculating, with the one or more computing devices, the load weight for the implement based on the load-related data received as the boom is moved across the range of angular positions less the data subset of the load-related data received during the operational period (Column 11, Line 59 to Column 12, Line 25).  
As to Claim 2, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein the operator-initiated control commands comprise control commands for controlling the operation of a boom cylinder of the work vehicle, the boom cylinder configured to raise and lower the boom (Figure 1; Column 11, Line 59 to Column 12, Line 25).  
As to Claim 3, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein the operator-initiated control commands comprise control commands associated with at least one of controlling the operation of a boom cylinder of the work vehicle, adjusting an engine speed of the work vehicle, adjusting a gear ratio of a transmission of the work vehicle, steering the work vehicle, or controlling the operation of a tilt cylinder of the work vehicle (Column 11, Lines 7-15).  
As to Claim 4, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein the range of angular positions is divided into a plurality of measurement regions, the data subset corresponding to the load-related data received while the boom is moved across a given measurement region of the plurality of measurement regions - 28 -WO 2018/161003PCT/US2018/020722 during which the variation in the operator-initialed control commands exceeds the variation threshold (Column 11, Line 59 to Column 12, Line 25).  
As to Claim 5, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein calculating the load weight for the implement comprises: calculating a region load weight for each measurement region of the plurality of measurement regions during which the variation in the operator-initiated control commands does not exceed the variation threshold as the boom is moved across such measurement region; and determining the load weight based on the calculated region load weights (Column 11, Line 59 to Column 12, Line 25).  
As to Claim 6, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein the data subset corresponds to the load-related data received across a time 
As to Claim 7, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein receiving the load-related data comprises receiving sensor data associated with at least one of a pressure of hydraulic fluid supplied to or within a boom cylinder of the work vehicle, a position of the boom, a position of the implement, a velocity of the boom, a velocity of the implement, a temperature of the hydraulic fluid, an inclination angle of the work vehicle, or at least one of speed or acceleration of the work vehicle (Column 11, Line 59 to Column 12, Line 25).  
As to Claim 8, Chang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chang also discloses wherein controlling the movement of the boom of the work vehicle comprises actively controlling an operation of at least one of a hydraulic pump or a control valve of the work vehicle (Column 11, Line 59 to Column 12, Line 25).   
As to Claim 14, Chang discloses a system for estimating implement load weights for a work vehicle, the system comprising: 
A lift assembly including a boom and an implement coupled to the boom (Figure 1); 
A controller (#44, #48) configured to control the operation of the lift assembly, the controller including a processor and associated memory (Processors inherently include memory), the memory storing instructions, that when implemented by the processor, configure the controller to:  - 30 -WO 2018/161003PCT/US2018/020722 
Control movement of the boom such that the boom is moved across a range of angular positions; receive load-related data associated with a load weight for the implement as the boom is moved across the range of angular positions; 
Receive operator-initiated control commands associated with controlling an operation of at least one component of the work vehicle as the boom is moved across the range of angular positions (Column 7, Lines 25-40; Column 11, Lines 7-15); 
Identify an operational period occurring as the boom is moved across the range of angular positions during which a variation in the operator-initiated control commands exceeds a variation threshold, the controller receiving a data subset of the load-related data during the operational period; and calculate the load weight for the implement based on the load-related data received as the boom is moved across the range of angular positions less the data subset of the load-related data received during the operational period (Column 11, Line 59 to Column 12, Line 25).  
As to Claim 15, Chang discloses the invention of Claim 14 (Refer to Claim 14 discussion). Chang also discloses wherein the operator-initiated control commands comprise control commands for controlling the operation of a boom cylinder of the lift assembly, the boom cylinder configured to raise and lower the boom.  
As to Claim 16, Chang discloses the invention of Claim 14 (Refer to Claim 14 discussion). Chang also discloses wherein the operator-initiated control commands comprise control commands associated with at least one of controlling the operation of a boom cylinder of the lift assembly, adjusting an engine speed of the work vehicle, adjusting a gear ratio of a transmission of the work vehicle, steering the work vehicle, or controlling the operation of a tilt cylinder of the work vehicle (At least Column 11, Lines 7-15).  
As to Claim 17, Chang discloses the invention of Claim 14 (Refer to Claim 14 discussion). Chang also discloses wherein the range of angular positions is divided into a plurality of measurement regions, the data subset corresponding to the load-related data received while the boom is moved across a given measurement region of the plurality of measurement regions during which the variation in the operator-initialed control commands exceeds the variation threshold (At least Column 11, Line 59 to Column 12, Line 25).  
As to Claim 18, Chang discloses the invention of Claim 17 (Refer to Claim 17 discussion). Chang also discloses wherein the controller is configured to calculate an average load weight for each measurement region of the plurality of measurement regions during which the -31-WO 2018/161003PCT/US2018/020722 variation in the operator-initialed control commands does not exceed the variation threshold as the boom is moved across such 
As to Claim 19, Chang discloses the invention of Claim 14 (Refer to Claim 14 discussion). Chang also discloses wherein the load-related data comprises sensor data associated with at least one of a pressure of hydraulic fluid supplied to or within a boom cylinder of the lift assembly, a position of the boom, a position of the implement, a velocity of the boom, a velocity of the implement, a temperature of the hydraulic fluid, an inclination angle of the work vehicle, or at least one of speed or acceleration of the work vehicle (At least Column 11, Line 59 to Column 12, Line 25).  
As to Claim 20, Chang discloses the invention of Claim 14 (Refer to Claim 14 discussion). Chang also discloses wherein the controller is configured to actively control an operation of at least one of a hydraulic pump or a control valve of the lift assembly to raises or lower the boom (At least Column 11, Line 59 to Column 12, Line 25).
 Claims 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley (U.S. Patent Application Publication No. 2014/0167971).
As to Claim 9, Stanley discloses a method for estimating load weights for an implement of a work vehicle, the method comprising: 
Controlling, with one or more computing devices, movement of a boom of the work vehicle such that the boom is moved across a range of angular positions, the implement being coupled to the boom (Figure 1); 
Controlling, with the one or more computing devices, an operation of the boom of the work vehicle such that the movement of the boom is stopped (Paragraph 0029); 
Receiving, with the one or more computing devices, load-related data associated with a load weight for the implement as the boom is stationary (Paragraphs 0027-0034)  - 29 -WO 2018/161003PCT/US2018/020722 
Determining, with the one or more computing devices, a load correction value for the implement based on whether the previous movement of the boom corresponded to raising or lowering of the boom (Paragraph 0029); 
Adjusting, with the one or more computing devices, the load-related data based on the load correction value (Paragraph 0030); and 
Calculating, with the one or more computing devices, the load weight for the implement based on the adjusted load-related data (Paragraphs 0027-0034).  
As to Claim 10, Stanley discloses the invention of Claim 9 (Refer to Claim 9 discussion). Stanley also discloses wherein the load correction value is associated with friction forces within a boom cylinder of the work vehicle, the boom cylinder being configured to raise and lower the boom (Paragraphs 0027-0034).  
As to Claim 11, Stanley discloses the invention of Claim 10 (Refer to Claim 10 discussion). Stanley also discloses wherein adjusting the load-related data comprises adjusting pressure data associated with sensed values of a fluid pressure of hydraulic fluid supplied to or within the boom cylinder (Paragraphs 0027-0034).  
As to Claim 12, Stanley discloses the invention of Claim 11 (Refer to Claim 11 discussion). Stanley also discloses wherein the load correction value reduces the sensed values when the previous movement of the boom corresponds to raising the boom and wherein the load correction value increases the sensed values when the previous movement of the boom corresponds to lowering the boom (Paragraphs 0027-0034).  
As to Claim 13, Stanley discloses the invention of Claim 9 (Refer to Claim 9 discussion). Stanley also discloses wherein receiving the load-related data comprises receiving sensor data associated with at least one of a pressure of hydraulic fluid supplied to or within a boom cylinder of the work vehicle, a position of the boom, a position of the implement, a velocity of the boom, a velocity of the implement, a temperature of the hydraulic fluid, an inclination angle of the work vehicle, or at least one of speed or acceleration of the work vehicle (Paragraphs 0027-0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678